Citation Nr: 0808173	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the reduction of a disability rating in a 
February 1979 rating decision from 10 percent to 0 percent 
for disassociative reaction was proper.

2.  Entitlement to a compensable rating for disassociative 
reaction.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to July 1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued the veteran's 0 percent 
(noncompensable) rating for disassociative reaction.

In January 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

During the hearing, the veteran testified that he was 
disagreeing with the propriety of the reduction of his rating 
from 10 percent to 0 percent in a February 1979 rating 
decision and also requested a rating in excess of 0 percent.  
Therefore, the issues on appeal are as characterized on the 
title page.


FINDINGS OF FACT

1.  In an October 1967 rating decision, the RO granted 
service connection for sleep walking and assigned a 10 
percent rating, effective August 1, 1967.

2.  In July 1972, the RO terminated the veteran's service-
connected benefits for sleep walking.

3.  In a February 1979 rating decision, the RO reinstated 
service connection for disassociative reaction and assigned a 
0 percent rating, effective August 1, 1972.  The veteran did 
not appeal this decision.

4.  In June 2003, the veteran filed a claim asserting that he 
disagreed with the reduction of his benefits from 10 percent 
to 0 percent.

5.  The veteran's disassociative reaction manifests with 
occasional sleep walking.


CONCLUSIONS OF LAW

1.  The claim for the propriety of the reduction of a 
disability rating from 10 percent to 0 percent for 
disassociative reaction in a final February 1979 rating 
decision is without legal merit.  38 U.S.C.A. §§ 5110(a), 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.400, 20.302, 
20.1103 (2007).

2.  The criteria for a compensable rating for disassociative 
reaction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9410 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of an RO letter dated in August 2005.  This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim for an increased 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  A March 2006 
RO letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased rating claim included in this 
decision, the Board is aware of the Court's recent decision 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the August 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements during his August 2005 VA examination and during 
the January 2008 Board hearing in which a description was 
made as to the effect of the service-connected disability on 
employability and daily life.  These statements indicate 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  Further, the August 2005 VCAA letter did 
notify the veteran that he was to submit medical evidence, 
and statements from other individuals who were able to 
describe the veteran's symptoms.  Moreover, the March 2006 
letter notified the veteran that disability ratings would be 
based on the impact of the veteran's symptoms and his 
condition on his employment.  This showing of actual 
knowledge on the part of the veteran and the August 2005 and 
March 2006 notification letters satisfy the first and fourth 
requirements of Vazquez-Flores.

Finally, the November 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the October 2006 Statement of the Case.  The veteran was 
accordingly made well aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the second and third 
notification requirements of Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, and a 
report of VA examination are associated with the claims file.  
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim and the hearing transcript is 
of record.

Regarding the claim for the propriety of the reduction of a 
disability rating, the veteran has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
thereto.  Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the claim on appeal lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable in this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claims

A.  Propriety of Reduction

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).

In an October 1967 rating decision, the RO granted service 
connection for sleep walking and assigned a 10 percent 
rating, effective August 1, 1967.  In July 1972, the RO 
terminated the veteran's payments on his award of service 
connection because he failed to report for a VA examination.  
In a February 1979 rating decision, the RO reestablished 
service connection for disassociative reaction and assigned a 
0 percent rating, effective December 20, 1978.  In March 
1979, the RO sent the veteran a letter notifying him of the 
February 1979 rating decision, and informing of his appellate 
rights.  As he did not initiate an appeal within one year of 
the notification of the denial, the February 1979 rating 
decision-and the determinations therein, to include the 
reduction of the disability rating to 0 percent-became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.  

In June 2003, the veteran filed a claim in which he asserted 
that the disability rating for disassociative reaction should 
not have been reduced to 0 percent from 10 percent and that 
claim culminated in the instant appeal.

However, as the February 1979 rating decision is final, there 
are only two exceptions to a final decision, which are 
petitions of clear and unmistakable error (CUE) and petitions 
to reopen claims based on new and material evidence.  Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In this 
case, even if the veteran were to submit new and material 
evidence, the effective date of any increase in rating would 
be the date of the claim to reopen.  Leonard v. Nicholson, 
405, F.3d 1333 (Fed. Cir. 2005); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).  Therefore, a claim to reopen based on new and material 
evidence would not allow for an increase of 10 percent, 
effective prior to Jun 2003, the date of the veteran's 
current claim regarding the propriety of the reduction of a 
disability rating.  In addition, the veteran has not alleged 
CUE in the February 1979 rating decision-a matter that must 
be raised with specificity.  See e.g., Damrel v. Brown, 6 
Vet. App. 242, 245.

In this case, there is no legal basis for granting the 
benefit sought because the finality of the prior February 
1979 rating decision assigning the 0 percent rating for 
disassociative reaction precludes VA from assigning a 10 
percent rating prior to June 2003, which is the date of the 
veteran's current claim.

Therefore, on these facts, the veteran's claim regarding the 
propriety of the reduction of a disability rating from 10 
percent to 0 percent in a February 1979 rating decision must 
be denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As a final point, the Board notes that, given the basis for 
the denial of the claim, there is no prejudice to the veteran 
in the Board considering and denying the claim on a ground 
different from the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Increased Rating

The veteran contends that his disassociative reaction is more 
severe than the current rating reflects.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's disassociative reaction warrants a 10 percent 
rating according to the clinical evidence of record and the 
veteran's subjective reports of symptoms.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran's disassociative reaction is evaluated under 
Diagnostic Code 9410.  Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including 
disassociative reaction, provide for a 10 percent disability 
rating when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9410.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A score of 71-80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); now more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in schoolwork).  DSM-IV, pgs. 46-7.

Review of the record reveals that an August 2005 VA 
examination GAF score assigned to the veteran was 75.  There 
is no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The August 2005 VA examination report shows that the veteran 
reported occasionally sleep walking, but did not report any 
symptoms of depression or anxiety.  He stated that sometimes 
he felt restless, but he did not report any symptoms of 
dissociation.  He worked selling software and was generally 
able to perform his job.  He had been married for 40 years 
and had five children.  The relationship with his family was 
very good and he kept in touch with his friends and 
relatives.  Mental status examination revealed an appropriate 
affect, neutral mood, normal speech, normal thought process 
and thought content, no suicidal or homicidal ideation, fair 
insight and judgment, and fair impulse control.  The veteran 
was also oriented to person, place, and time.  The examiner 
noted that the veteran had no psychiatric symptoms at that 
time and he was able to work and appeared to have a 
supportive social network.

In an August 2005 statement, the veteran asserted that due to 
his service-connected disability, he became very fatigued and 
had to take daytime rests so he was able to function at full 
capacity.  Further, during his January 2008 Board hearing, he 
testified that once in a while, he walked in his sleep, which 
occurred at times every two to three months, or it could 
occur two times in a week.

In light of the above rating criteria, the overall evidence 
supports a rating of 10 percent for the veteran's 
disassociative reaction.  In this regard, the veteran reports 
that he sleep walks and is fatigued during the day due to the 
sleep walking.  Hence, giving him the benefit of the doubt, 
he is shown to have occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency.  
38 C.F.R. § 4.130, Diagnostic Code 9410.  However, a rating 
in excess of 10 percent is not warranted, as the veteran is 
not shown to have occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
38 C.F.R. § 4.130, Diagnostic Code 9410.  In this regard, the 
veteran's mental status examination was normal.  Further, he 
was shown to have a good relationship with his wife and 
family and was not shown to have any problems at work.

As such, the preponderance of the evidence warrants the 
assignment of a rating of 10 percent for the veteran's 
disassociative reaction, but does not warrant a rating in 
excess of 10 percent.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
veteran all reasonable doubt, the Board finds that the 
criteria for a 10 percent rating for disassociative reaction 
are met.


ORDER

The claim for the propriety of the reduction of a disability 
rating from 10 percent to 0 percent in a February 1979 rating 
decision for disassociative reaction is denied.

A 10 percent rating for disassociative reaction is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


